 

Exhibit 10.20

NON-DISCLOSURE, NON-SOLICITATION, NON-COMPETITION AND DISPUTE RESOLUTION
AGREEMENT

In consideration of your continued employment as SVP – Chief Accounting Officer
with J. Crew Group, Inc. and its affiliates (collectively, the "Company") and
for other good and valuable consideration, receipt of which is hereby
acknowledged, effective as of January 22, 2013, you and the Company agree as
follows:

1.  Agreement Not to Disclose Confidential Information. In the course of your
employment with or provision of services to the Company, you have and will have
acquired and have had access to confidential or proprietary information about
the Company, including but not limited to, trade secrets, methods, models,
passwords, access to computer files, financial information and records, computer
software programs, agreements and/or contracts between the Company and its
vendors and suppliers, the Company’s merchandising, marketing and/or creative
policies, practices, concepts, strategies, and methods of operations, inventory,
pricing and price change strategies, possible new product lines, future
merchandise designs, patterns, fabrication or fit information, internal
policies, pricing policies and procedures, cost estimates, employee lists,
training manuals, financial or business projections, unannounced financial data
such as sales, earnings or capital requirements, possible mergers, acquisitions
or joint ventures and information about or received from vendors and other
companies with which the Company does business.  The foregoing shall be
collectively referred to as “Confidential Information.”  You are aware that the
Confidential Information is not readily available to the public.  You agree that
during your employment or provision of services and for a period of three (3)
years thereafter, you will keep confidential and not disclose the Confidential
Information to anyone or use it for your own benefit or for the benefit of
others, except in performing your duties as our employee or agent.  You agree
that this restriction shall apply whether or not any such information is marked
“confidential.”

All memoranda, disks, files, notes, records or other documents, whether in
electronic form or hard copy (collectively, the “material”) compiled by you or
made available to you during your employment (whether or not the material
contains confidential information) are the property of the Company and shall be
delivered to the Company on the termination of your employment or at any other
time upon request.  Except in connection with your employment, you agree that
you will not make or retain copies or excerpts of the material.

2.  Agreement Not to Engage in Unfair Competition. You agree that your position
with the Company requires and will continue to require the performance of
services which are special, unique, extraordinary and of an intellectual and/or
artistic character and places you in a position of confidence and trust with the
Company.  You further acknowledge that the rendering of services to the Company
necessarily requires the disclosure of confidential information and trade
secrets of the Company.  You agree that in the course of your employment with or
rendering of services to the Company, you will develop a personal
acquaintanceship and relationship with the vendors and other business associates
of the Company and knowledge of their affairs and requirements.  Consequently,
you agree that it is reasonable and necessary for the protection of the goodwill
and business of the Company that you make the covenants contained
herein.  Accordingly, you agree that:

(a) while you are in the Company’s employ and for the period of six months after
the termination of your employment, for any reason whatsoever, you shall not
directly or indirectly, except on behalf of the Company, render services to or
accept employment, either directly as an employee or owner, or indirectly, as a
paid or unpaid consultant or independent contractor of any entity identified on
Schedule A  hereto (as may be updated by the Company and communicated to you
from time to time); and

(b) while you are in the Company’s employ and for the period of twelve months
after the termination of your employment, for any reason whatsoever, you shall
not directly or indirectly, except on behalf of the Company recruit, hire,
solicit, or employ as an employee or retain as a consultant any person who is
then or at any time during the preceding twelve months was an employee of or
consultant to the Company, or persuade or attempt to persuade any employee of or
consultant to the Company to leave the employ of the Company or to become
employed as an employee or retained as a consultant by anyone other than the
Company.

3. Termination Without Cause. Should your employment be (a) terminated by the
Company without “Cause,” as defined below; and (b) the Company does not consent
at your written request to waive any of the post-employment restrictions
contained in Section 2(a) above, and (c) you execute and deliver to Company an
irrevocable Separation Agreement and Release, within 60 days after your
termination of employment (and any payment that constitutes non-qualified
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended and any regulations thereunder (the “Code”) that otherwise would be
made within such 60-day period pursuant to this paragraph shall be paid at the
expiration of such 60-day period), in a form acceptable to the Company,  the
Company will (i) pay you a lump sum amount equal to the product of (x) the
annual bonus, if any, that you would have earned based on the actual achievement
of the applicable performance objectives in the fiscal year which includes the
date of your termination of employment had your employment not been terminated
and (y) a fraction, the numerator of which is the number of days in the fiscal
year that includes the date of your termination through the date of such
termination and the denominator of which is 365, payable when bonuses are
generally paid to employees of the Company, but in no event later than the 15th
day of the third month following the end of the year with respect to which such
bonus was earned;  (ii) continue to pay your then-current base salary, less all

 

--------------------------------------------------------------------------------

 

applicable deductions, according to the company’s normal payroll practices for
six (6) months immediately following your last date of employment (“Termination
Date”) (collectively, the “Salary Continuation Payments”); and (iii) reimburse
you for out-of-pocket COBRA payments paid by you to continue your group health
benefits for such six-month period, provided you submit relevant supporting
documentation to the company evidencing such payments. Notwithstanding anything
herein to the contrary, however, your right to receive the foregoing payments
shall terminate effective immediately and be of no force and effect upon the
date that you become employed or are retained by another entity as an employee,
consultant or otherwise, with or without compensation, and you agree to notify
the Executive Vice-President of Human Resources in writing prior to the
effective date of any such employment.  If you fail to so notify the Executive
Vice-President of Human Resources, (a) you will forfeit your right to receive
the payments described above (to the extent the payments were not theretofore
paid) and (b) the company shall be entitled to recover any payments already made
to you or on your behalf.  

Notwithstanding the foregoing, in the event you are a “specified employee”
(within the meaning of Section 409A(2)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”)) on the Termination Date and the Salary Continuation
Payments to be paid to you within the first six months following such date (the
“Initial Payment Period”) exceed the amount referenced in Treas. Regs. Section
1.409A-1(b)(9)(iii)(A) (the “Limit”), then: (i) any portion of the Salary
Continuation Payments that is payable during the Initial Payment Period that
does not exceed the Limit shall be paid at the times set forth above; (ii) any
portion of the Salary Continuation Payments that is a “short-term deferral”
within the meaning of Treas. Regs. Section 1.409A-1(b)(4)(i) shall be paid at
the times set forth above; (iii) any portion of the Salary Continuation Payments
that exceeds the Limit and is not a “short-term deferral” (and would have been
payable during the Initial Payment Period but for the Limit) shall be paid on
the first business day of the first calendar month that begins after the
six-month anniversary of the Termination Date or, if earlier, on the date of
your death; and (iv) any portion of the Salary Continuation Payments that is
payable after the Initial Payment Period shall be paid at the times set forth
above.  It is intended that each installment, if any, of the payments and
benefits, if any, provided to you under this Section 3 shall be treated as a
separate “payment” for purposes of Section 409A of the Code.  

“Cause” shall mean gross incompetence; failure to comply with the company’s
policies including, but not limited to, those contained in the company’s
Associate Handbook or Code of Ethics and Business Practices; indictment,
conviction or admission of any crime involving dishonesty or moral turpitude;
falsification of employment applications, records, or any work product for the
Company; participation in any act of misconduct, insubordination or fraud
against the company; use of alcohol or drugs which interferes with your
performance of your duties or compromises the integrity or reputation of  the
company; and unauthorized absence from work other than as a result of
disability.    No payment will be required if the Company elects in its sole
discretion to waive the post-termination restrictions on your employment
contained in Section 2(a) herein or if the conditions set forth in this Section
3 are otherwise not met.

4.  Termination With Cause or Resignation of Employment. If the Company
terminates your employment and such termination is for "Cause," as defined
above, or if you resign your employment for any reason, then the Company shall
pay you all wages due through the Termination Date.  In the event of termination
for Cause or your resignation, the Company will not pay any severance or Salary
Continuation Payments, and the restrictions contained in Sections 1 and 2 above
will remain in full force and effect unless waived by the Company.  

5.  Term.  The term of this agreement shall be three (3) years, beginning on the
date signed by you, as set forth below, and terminating on the third anniversary
of such date; provided however, that it shall automatically renew for further
terms of one (1) year each upon the same terms and conditions herein, unless the
Company provides written notice of non-renewal to you at least 30 days prior to
the expiration of the initial term or any renewal term.  

Notwithstanding the foregoing, in the event that your employment terminates
prior to the expiration of any term, you shall remain subject to the
post-termination restrictions contained in Sections 1 and 2 hereof and Section 6
hereof and shall be entitled to the severance payment contained in Section 3
hereof provided that the terms and conditions applicable thereto have been
satisfied.

6.  Dispute Resolution and Arbitration

(a) Any and all justiciable controversies, claims or disputes that you may have
against the Company and/or the Company may have against you arising out of,
relating to, or resulting from your employment with the Company, or the
separation of your employment with the Company, including claims arising out of
or related to this Agreement, shall be subject to mandatory arbitration
(“Mandatory Arbitration”) as set forth herein.   The mutual obligations by the
Company and you to arbitrate differences provide mutual consideration for this
Mandatory Arbitration provision.  Prior to commencing arbitration, if any such
matter cannot be settled through negotiation, then the parties agree first to
try in good faith to settle the dispute by mediation through a mediator selected
by the mutual agreement of both parties. If any such matters cannot be resolved
by mediation within 30 days of the Company or you requesting mediation (or such
longer period as to which you and the Company agree in writing), they shall be
finally resolved by final and binding arbitration.  The parties shall select a
neutral arbitrator and/or arbitration sponsoring organization by mutual
agreement. If the parties are not able to mutually agree to an arbitrator and/or
arbitration sponsoring organization, the arbitration will be held under the
auspices of the American Arbitration Association (“AAA”), and except as
otherwise provided in this Agreement, shall be in

2

--------------------------------------------------------------------------------

 

accordance with the then current Employment Arbitration Rules of the AAA, which
may be found at www.adr.org or by using an internet search engine to locate “AAA
Employment Arbitration Rules”).  The arbitrator, and not any federal, state or
local court or agency, shall have the exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability or formation of
this Mandatory Arbitration provision. Subject to remedies to which a party to
the arbitration may be entitled under applicable law, each party shall pay the
fees of its own attorneys, the expenses of its witnesses and all other expenses
connected with presenting its case.  Other costs of the arbitration, including
the cost of any record or transcripts of the arbitration, administrative fees,
the fee of the arbitrator, and all other fees and costs, shall be borne by the
Company. All arbitral awards shall be final and binding, and the arbitration
will be conducted in the City of New York, New York, in accordance with the
Federal Arbitration Act (9 U.S.C. §§ 1 et seq.). A judgment of a court of
competent jurisdiction shall be entered upon the award made pursuant to the
arbitration.

(b) You agree that any actual or threatened breach by you of the covenants set
forth in Sections 1 and 2 of this agreement would result in irreparable harm to
the Company for which monetary damages alone would be an insufficient
remedy.  Thus, without limiting Section 6 (a) herein, either party may pursue
temporary and/or preliminary injunctive relief in a court of competent
jurisdiction for specific performance of the restrictions in Sections 1 and 2 of
this Agreement, tortious interference with prospective employment and/or the
protection of confidential information and/or trade secrets, prevention of
unfair competition, or enforcement of post-employment contractual restrictions
or rights related to same; provided, however, that all issues of final relief
shall continue to be decided through arbitration, and the pursuit of the
temporary and/or preliminary injunctive relief described herein shall not
constitute a waiver of the parties’ agreement to arbitrate by any party. Both
you and the Company expressly waive the right to trial by jury.

7.  Severability.  If any provision of this agreement, or any part thereof, is
found to be invalid or unenforceable, the same shall not affect the remaining
provisions, which shall be given full effect, without regard to the invalid
portions.  Moreover, if any one or more of the provisions contained in this
agreement shall be held to be excessively broad as to duration, scope, activity
or subject, such provisions shall be construed by limiting and reducing them so
as to be enforceable to the maximum extent with applicable law.

8.  At-Will Employment.  This agreement is limited to the foregoing terms and
shall not be construed to create any relationship between you and the Company
other than at-will employment for all purposes.  This agreement supersedes any
and all prior agreements concerning the subject matter hereof, and any severance
amounts or obligations of the Company to you referenced herein shall be in lieu
of, and not in addition to, any such amounts or obligations in prior
agreements.  

9.  Governing Law.  Subject to the applicability of the Federal Arbitration Act
as stated in Section 6 of this agreement, all other terms of this agreement and
all other rights and obligations of the parties thereto shall be interpreted and
governed by the laws of the state of New York.

10. Section 409A of the Code.  If any provision of this agreement (or any award
of compensation or benefits provided under this agreement) would cause you to
incur any additional tax or interest under Section 409A of the Code, the Company
and you shall reasonably cooperate to reform such provision to comply with 409A
and the Company agrees to maintain, to the maximum extent practicable without
violating 409A of the Code, the original intent and economic benefit to you of
the applicable provision; provided that nothing herein shall require the Company
to provide you with any gross-up for any tax, interest or penalty incurred by
you under Section 409A of the Code.

 

AGREED TO AND ACCEPTED

 

 

J. Crew Group, Inc.

 

 

 

 

 

 

 

 

Signature: 

 

/s/ Joan Durkin

 

 

Signature: 

 

/s/ Lynda Markoe

Name:

 

Joan Durkin

 

 

Name:

 

Lynda Markoe

 

 

 

 

 

Title:

 

EVP – Human Resources

 

 

 

 

 

 

 

 

Date:

 

February 18, 2013

 

 

Date:

 

February 20, 2013

 




3

--------------------------------------------------------------------------------

 

SCHEDULE A TO NON-DISCLOSURE,

NON-SOLICITATION AND NON-COMPETITION AGREEMENT

Unless waived in writing by the Company, the post-termination restrictions on
employment contained in Section 2(a) above shall apply to employment with any
entity doing business under the names set forth below, as well as their parent,
subsidiary, and affiliate companies or joint venture partners, in the United
States, Canada, the United Kingdom, Hong Kong, The People’s Republic of China
and any other countries or territories where the Company conducts or has
material plans to conduct business as of the Termination Date:

 

Abercrombie & Fitch

Aeropostale, Inc.

American Eagle Outfitters, Inc.

ANN, Inc.

Brooks Brothers Group, Inc.

C.Wonder, LLC

Coach, Inc.

Fifth & Pacific Companies, Inc. (formerly Liz Claiborne, Inc.)

Gap, Inc.

Giorgio Armani S.p.A.

Limited Brands, Inc.

LVMH Moet Hennessey – Louis Vuitton SA

Michael Kors, Inc.

Ralph Lauren Corporation

Tory Burch LLC

Urban Outfitters, Inc.

Any retail apparel start-up operated by one of the above companies and all
brands or divisions operated by one of the above companies.

4